DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/472,438, filed on June 21, 2019.

Oath/Declaration
Oath/Declaration as filed on June 21, 2019 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the at least one sensing unit of the fingerprint sensor”, in fifth of the claim is indefinite, because it is unclear whether the limitation is referring to one of the plurality of sensing units recited in second line of the claim, or different sensing unit(s).  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Smith et al., U.S. Patent Application Publication 2017/0161543 A1 (hereinafter Smith).
Regarding claim 1, Smith teaches a fingerprint identification device, comprising: (300 FIGS. 3A-3B, paragraph[0067] of Smith teaches FIG. 3A illustrates an example of an optical sensor device 300 for imaging an object 212, which is formed as part of a LCD display according to an embodiment; as generally shown, the device includes a cover layer 302; the cover layer 302 may be divided into various components; by way of example only, the cover layer 302 may include a cover glass 304, polarizer 306, color filters glass 308, color filters 310, and black matrix 312; other examples of components include liquid crystal 314, pixel electrodes 316, substrate glass 318, and backlight 340; and it will be understood that the various layers are described with reference to an example of an LCD for the purpose of illustration and the actual layers used may differ without departing from the scope of the disclosure) a fingerprint sensor, comprising a plurality of sensing units (320 FIGS. 3A-3B, paragraph[0068] of Smith teaches a detector element 320 and TFT 322 are part of a TFT layer 324 and are positioned above a transparent layer 326; although only one detector element 320 and TFT 324 are shown, it will be understood that many such detector elements and TFTs will be present within a typical display having an integrated optical sensor; disposed above the detector element 320 and TFT 322 is the black matrix 312, which generally forms a blocking layer; the blocking layer 312 is generally constructed of a light absorbing material, or other material to occlude light, except for apertures 328, which permit transmission of light; and a second set of apertures 330 may be formed in the plane of the TFT layer 324, which apertures are formed from holes patterned in the metal layers (or other opaque features) in the TFT layer 324); 
an aperture diaphragm on a light incident side of the fingerprint sensor, the aperture diaphragm comprising an aperture, the aperture being configured to allow light to be incident on at least one sensing unit of the fingerprint sensor through the aperture (316 FIGS. 3A-3B, paragraph[0067] of Smith teaches FIG. 3A illustrates an example of an optical sensor device 300 for imaging an object 212, which is formed as part of a LCD display according to an embodiment; as generally shown, the device includes a cover layer 302; the cover layer 302 may be divided into various components; by way of example only, the cover layer 302 may include a cover glass 304, polarizer 306, color filters glass 308, color filters 310, and black matrix 312; other examples of components include liquid crystal 314, pixel electrodes 316, substrate glass 318, and backlight 340; and it will be understood that the various layers are described with reference to an example of an LCD for the purpose of illustration and the actual layers used may differ without departing from the scope of the disclosure); and 
a first shielding structure on a side of the aperture diaphragm facing away from the fingerprint sensor, the first shielding structure being configured to at least partially surround the aperture (312 FIGS. 3A-3B, paragraph[0067] of Smith teaches paragraph[0067] of Smith teaches FIG. 3A illustrates an example of an optical sensor device 300 for imaging an object 212, which is formed as part of a LCD display according to an embodiment; as generally shown, the device includes a cover layer 302; the cover layer 302 may be divided into various components; by way of example only, the cover layer 302 may include a cover glass 304, polarizer 306, color filters glass 308, color filters 310, and black matrix 312; other examples of components include liquid crystal 314, pixel electrodes 316, substrate glass 318, and backlight 340; and it will be understood that the various layers are described with reference to an example of an LCD for the purpose of illustration and the actual layers used may differ without departing from the scope of the disclosure).  
Regarding claim 2, Smith teaches the fingerprint identification device according to claim 1, wherein the first shielding structure is configured to be light transmissive and comprises a first opening, the first opening is configured to expose the aperture (328 FIGS. 3A-3B, paragraph[0068] of Smith teaches a detector element 320 and TFT 322 are part of a TFT layer 324 and are positioned above a transparent layer 326; although only one detector element 320 and TFT 324 are shown, it will be understood that many such detector elements and TFTs will be present within a typical display having an integrated optical sensor; disposed above the detector element 320 and TFT 322 is the black matrix 312, which generally forms a blocking layer; the blocking layer 312 is generally constructed of a light absorbing material, or other material to occlude light, except for apertures 328, which permit transmission of light; and a second set of apertures 330 may be formed in the plane of the TFT layer 324, which apertures are formed from holes patterned in the metal layers (or other opaque features) in the TFT layer 324); and 
an external angle between a first side surface of the first shielding structure and a plane where the aperture diaphragm is located is an obtuse angle, and the first side surface of the first shielding structure is close to the aperture (FIGS. 3A, paragraph[0070] of Smith teaches the first set of apertures 328 are patterned in the blocking layer 312 in appropriate locations to permit light from the finger to pass through the blocking layer 312 and the second set of apertures 330, further through the transparent layer 326; the light is then reflected by the reflective surface 334 toward the underside of the detector element 320, as generally shown by light ray 340; and other light falling outside of the acceptance cone, such as light rays 342 and 344 are blocked by blocking layer 312 or non-reflective surfaces of reflective layer 332 (i.e., Smith teaches an external angle between a point at which light ray 344 is blocked by blocking layer 312 and a plane of the liquid crystal layer and pixel electrode)).  
Regarding claim 3, Smith teaches the fingerprint identification device according to claim 1, wherein the first shielding structure is configured to be opaque and comprises a first opening, the first opening is configured to expose the aperture (328 FIGS. 3A-3B, paragraph[0068] of Smith teaches a detector element 320 and TFT 322 are part of a TFT layer 324 and are positioned above a transparent layer 326; although only one detector element 320 and TFT 324 are shown, it will be understood that many such detector elements and TFTs will be present within a typical display having an integrated optical sensor; disposed above the detector element 320 and TFT 322 is the black matrix 312, which generally forms a blocking layer; the blocking layer 312 is generally constructed of a light absorbing material, or other material to occlude light, except for apertures 328, which permit transmission of light; and a second set of apertures 330 may be formed in the plane of the TFT layer 324, which apertures are formed from holes patterned in the metal layers (or other opaque features) in the TFT layer 324).  
Regarding claim 4, Smith teaches the fingerprint identification device according to claim 1, wherein the first shielding structure is configured to be light transmissive and to cover the aperture (FIGS. 3A-3B, paragraph[0068] of Smith teaches a detector element 320 and TFT 322 are part of a TFT layer 324 and are positioned above a transparent layer 326; although only one detector element 320 and TFT 324 are shown, it will be understood that many such detector elements and TFTs will be present within a typical display having an integrated optical sensor; disposed above the detector element 320 and TFT 322 is the black matrix 312, which generally forms a blocking layer; the blocking layer 312 is generally constructed of a light absorbing material, or other material to occlude light, except for apertures 328, which permit transmission of light; and a second set of apertures 330 may be formed in the plane of the TFT layer 324, which apertures are formed from holes patterned in the metal layers (or other opaque features) in the TFT layer 324).
Regarding claim 9, Smith teaches the fingerprint identification device according to claim 1, wherein the first shielding structure is configured to reduce or block ambient light incident on (FIGS. 3A-3B, paragraph[0070] of Smith teaches the first set of apertures 328 are patterned in the blocking layer 312 in appropriate locations to permit light from the finger to pass through the blocking layer 312 and the second set of apertures 330, further through the transparent layer 326; the light is then reflected by the reflective surface 334 toward the underside of the detector element 320, as generally shown by light ray 340; and other light falling outside of the acceptance cone, such as light rays 342 and 344 are blocked by blocking layer 312 or non-reflective surfaces of reflective layer 332).  
Regarding claim 10, Smith teaches a display panel, comprising the fingerprint identification device according to claim 1 (302 FIGS. 1A, and 3A-3B, paragraph[0067] of Smith teaches FIG. 3A illustrates an example of an optical sensor device 300 for imaging an object 212, which is formed as part of a LCD display according to an embodiment; as generally shown, the device includes a cover layer 302; the cover layer 302 may be divided into various components; by way of example only, the cover layer 302 may include a cover glass 304, polarizer 306, color filters glass 308, color filters 310, and black matrix 312; other examples of components include liquid crystal 314, pixel electrodes 316, substrate glass 318, and backlight 340; and it will be understood that the various layers are described with reference to an example of an LCD for the purpose of illustration and the actual layers used may differ without departing from the scope of the disclosure, and See also at least paragraphs[0045], and [0068]-[0069] of Smith (i.e., Smith teaches a cover layer having a color filter and a liquid crystal layer and backlight disposed below the cover layer)).
Regarding claim 16, Smith teaches the display panel according to claim, further comprising: a base substrate, wherein the aperture diaphragm is on the base substrate, and the (326 FIGS. 3A-3B, paragraph[0069] of Smith teaches a reflective layer 332 having reflecting surface 334 is disposed generally below the transparent layer 326; the reflective layer 332 is patterned to permit light 336 from the display backlight 340 to be transmitted through the transparent layer 326, and clear portions of the TFT and liquid crystal layers where the blocking layer (black matrix) 312 does not shadow ITO pixel electrode 316 and liquid crystal; this allows the LCD backlight to be used as a light source in the optical imaging process; thus, the reflective layer 332 performs a dual function of preventing light 336 from the LCD backlight from reaching the channels of any TFTs (and then increasing the TFT leakage currents) and preventing any stray light from reaching the detector element 320 which would reduce the detector element's sensitivity to light coming from the input object; and the detector element 320 can be any suitable photo detector, such as for example, a photodiode implemented as a “photo TFT” which simply passes more current when illuminated).
Regarding claim 17, Smith teaches a display device, comprising the display panel according to claim 10 (FIGS. 1A, and 3A-3B, paragraph[0067] of Smith teaches FIG. 3A illustrates an example of an optical sensor device 300 for imaging an object 212, which is formed as part of a LCD display according to an embodiment; as generally shown, the device includes a cover layer 302; the cover layer 302 may be divided into various components; by way of example only, the cover layer 302 may include a cover glass 304, polarizer 306, color filters glass 308, color filters 310, and black matrix 312; other examples of components include liquid crystal 314, pixel electrodes 316, substrate glass 318, and backlight 340; and it will be understood that the various layers are described with reference to an example of an LCD for the purpose of illustration and the actual layers used may differ without departing from the scope of the disclosure, and See also at least paragraphs[0045], and [0068]-[0069] of Smith (i.e., Smith teaches an optical device as part of a LCD display)).
Regarding claim 18, Smith teaches a fabrication method of a display panel (302 FIGS. 1A, and 3A-3B, paragraph[0067] of Smith teaches FIG. 3A illustrates an example of an optical sensor device 300 for imaging an object 212, which is formed as part of a LCD display according to an embodiment; as generally shown, the device includes a cover layer 302; the cover layer 302 may be divided into various components; by way of example only, the cover layer 302 may include a cover glass 304, polarizer 306, color filters glass 308, color filters 310, and black matrix 312; other examples of components include liquid crystal 314, pixel electrodes 316, substrate glass 318, and backlight 340; and it will be understood that the various layers are described with reference to an example of an LCD for the purpose of illustration and the actual layers used may differ without departing from the scope of the disclosure, and See also at least paragraphs[0045], and [0068]-[0069] of Smith (i.e., Smith teaches a cover layer having a color filter and a liquid crystal layer and backlight disposed below the cover layer)), comprising: 
providing a fingerprint sensor, the fingerprint sensor comprising a plurality of sensing units (320 FIGS. 3A-3B, paragraph[0068] of Smith teaches a detector element 320 and TFT 322 are part of a TFT layer 324 and are positioned above a transparent layer 326; although only one detector element 320 and TFT 324 are shown, it will be understood that many such detector elements and TFTs will be present within a typical display having an integrated optical sensor; disposed above the detector element 320 and TFT 322 is the black matrix 312, which generally forms a blocking layer; the blocking layer 312 is generally constructed of a light absorbing material, or other material to occlude light, except for apertures 328, which permit transmission of light; and a second set of apertures 330 may be formed in the plane of the TFT layer 324, which apertures are formed from holes patterned in the metal layers (or other opaque features) in the TFT layer 324); 
forming an aperture diaphragm on a light incident side of the fingerprint sensor, the aperture diaphragm comprising an aperture (316 FIGS. 3A-3B, paragraph[0067] of Smith teaches FIG. 3A illustrates an example of an optical sensor device 300 for imaging an object 212, which is formed as part of a LCD display according to an embodiment; as generally shown, the device includes a cover layer 302; the cover layer 302 may be divided into various components; by way of example only, the cover layer 302 may include a cover glass 304, polarizer 306, color filters glass 308, color filters 310, and black matrix 312; other examples of components include liquid crystal 314, pixel electrodes 316, substrate glass 318, and backlight 340; and it will be understood that the various layers are described with reference to an example of an LCD for the purpose of illustration and the actual layers used may differ without departing from the scope of the disclosure); and 
forming a first shielding structure on a side of the aperture diaphragm facing away from the fingerprint sensor, the first shielding structure is configured to surround at least a portion of the aperture (312 FIGS. 3A-3B, paragraph[0067] of Smith teaches paragraph[0067] of Smith teaches FIG. 3A illustrates an example of an optical sensor device 300 for imaging an object 212, which is formed as part of a LCD display according to an embodiment; as generally shown, the device includes a cover layer 302; the cover layer 302 may be divided into various components; by way of example only, the cover layer 302 may include a cover glass 304, polarizer 306, color filters glass 308, color filters 310, and black matrix 312; other examples of components include liquid crystal 314, pixel electrodes 316, substrate glass 318, and backlight 340; and it will be understood that the various layers are described with reference to an example of an LCD for the purpose of illustration and the actual layers used may differ without departing from the scope of the disclosure).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Kim et al., U.S. Patent Application Publication 2019/0156093 A1 (hereinafter Kim I).
Regarding claim 8, Smith teaches the fingerprint identification device according claim 1, but does not expressly teach wherein the aperture diaphragm comprises an opaque material.
However, Kim I teaches wherein the aperture diaphragm comprises an opaque material (FIGS. 1-2, paragraph[0064] of Kim I teaches the pixel electrodes PXE may include at least one of a metallic material, a transparent conductive material, and various other conductive materials to have conductivity; also, when the pixel electrodes PXE include an opaque material, the thickness of the pixel electrodes PXE may be limited, and/or the pixel electrodes PXE may be configured in a mesh form, thereby improving or ensuring transparency; in addition, each of the pixel electrodes PXE may be provided in a single layer or a multi-layer; for example, each of the pixel electrodes PXE may be provided in a double layer including a plate-shaped electrode made of a transparent conductive material and a mesh-shaped metal electrode overlapping with the plate-shaped electrode; and that is, in the present disclosure, the material, thickness, and structure of the pixel electrodes PXE are not limited to one particular embodiment).
Furthermore, Smith and Kim I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a display device having the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Smith based on Kim I wherein the aperture diaphragm comprises an opaque material.  One reason for the modification as taught by Kim I is to have display device with a suitable high-sensitivity fingerprint sensor (paragraph[0004] of Kim I).

Potentially Allowable Subject Matter
Claims 5-7, 11-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 5-7, 11-15, and 19 the prior art references of record do not teach the combination of all element limitations as presently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621